ORDER
PER CURIAM.
Nathaniel Young appeals from the motion court’s judgment denying his “Motion to Re-Open Original Postconviction Case Att’y Daniel Reardon Failed to File an Amended 29.15 Motion” (the Motion). We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court did not err in denying the Motion. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).